            Case 1:19-cv-01279-TJK Document 24 Filed 10/08/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                                        )
BUZZFEED INC.,                                        )
                                                      )
       Plaintiffs,                                    )
                                                      )        Civil Action No. 19-cv-1279 (TJK)
       v.                                             )
                                                      )
U.S. DEPARTMENT OF JUSTICE, et al                     )
                                                      )
       Defendants.                                    )


    PLAINTIFFS’ EMERGENCY MOTION FOR COURT ORDER REQUIRING
   DEFENDANTS TO REPROCESS RECORDS BEFORE THE NOVEMBER 3, 2020
     PRESIDENTIAL ELECTION IN LIGHT OF THE PRESIDENT’S RECENT
                   DECLASSIFICATION AND WAIVER

       This Freedom of Information Act case involves various records from the Mueller

investigation. The government has redacted or withheld a variety of records based on a variety of

exemptions. While some of these withholdings result from statutes that prohibit release, many are

discretionary and can therefore be waived.

       On October 6, 2020, the President of the United States directed that all documents

pertaining to investigations into Russian interference in the 2016 election, which includes the

Mueller investigation, be released to the public, and stated that he had, in fact, previously ordered

this be done. Twitter, @realDonaldTrump, Oct. 6, 2020 at 8:41pm (“I have fully authorized the

total Declassification of any & all documents pertaining to the single greatest political CRIME in

American History, the Russia Hoax. Likewise, the Hillary Clinton Email Scandal. No

redactions!”); Twitter, @realDonaldTrump, Oct. 6, 2020 at 9:21pm (“All Russia Hoax Scandal

information was Declassified by me long ago. Unfortunately for our Country, people have acted

very slowly, especially since it is perhaps the biggest political crime in the history of our Country.
            Case 1:19-cv-01279-TJK Document 24 Filed 10/08/20 Page 2 of 3




Act!!!”) (attached as Group Exhibit A). As a result, (1) Exemption 1 no longer applies because

the records are no longer classified, and (2) any FOIA exemptions have been waived with the

exception of disclosures prohibited by the Privacy Act, Rule 6(e), or other statutes that prohibit

release.

       As a result, Plaintiffs ask the Court to order the government to reprocess the 302s to remove

all redactions or withholdings based on Exemption 1 or any discretionary exemptions like

Exemption 5, by October 28, 2020. This should be a simple process that requires no independent

analysis or consultation beyond simply reviewing which exemptions were asserted and removing

the applicable redactions based solely on which exemption claimed.

       Due to the impending election and importance of this issue, Plaintiffs have filed this motion

on an emergency basis. The parties have conferred, and the government has indicated that it will

oppose. Plaintiffs respectfully request that the Court order the government to file any opposition

by Monday, October 12, 2020, and schedule a hearing for the earliest available date thereafter so

that the motion may be resolved and any order complied with before the November 3, 2020

election.




                                               -2-
Case 1:19-cv-01279-TJK Document 24 Filed 10/08/20 Page 3 of 3




                                  RESPECTFULLY SUBMITTED,

                                  /s/ Matthew V. Topic

                                  Matthew Topic
                                  LOEVY & LOEVY
                                  311 North Aberdeen, 3rd Floor
                                  Chicago, IL 60607
                                  T: (312) 243-5900
                                  foia@loevy.com
                                  DC Bar No. IL0037
                                  Counsel for Jason Leopold and BuzzFeed
                                  Inc.




                            -3-
